DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
	Regarding claim 1, the claim reads “accept designation of a measurement item relating to a measurement target through the operation unit”, however the examiner believes that the applicant intended to change the word “unit” to “device” according to the amendment by the applicant to overcome the interpretation of the claim under 35 U.S.C. 112(f). The examiner, therefore, recommends changing the word unit to device in this limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by Sarojam et al. US 20170124700 A1 “Sarojam” and further in view of Otake JP 2012019824 A “Otake”.
In regard to claims 1 and 20, Sarojam discloses “An acoustic wave diagnostic apparatus comprising:” (Claim 1) and “A control method of an acoustic wave diagnostic apparatus, the control method comprising:” (Claim 20) (“The subject matter disclosed herein relates generally to ultrasound imaging systems, and more particularly, to a method and apparatus for performing volume measurements using a mobile ultrasound imaging system of an organ of interest” [0001]. Furthermore, FIG. 1 illustrates an exemplary mobile ultrasound imaging system” [0007] and “FIG. 7 illustrates a simplified flowchart illustrating a method of using a mobile ultrasound imaging system” [0013]. Ultrasound waves are a type of acoustic wave. Therefore, the ultrasound imaging system constitutes an acoustic wave diagnosis apparatus and the method depicted in FIG. 7 constitutes a control method of an acoustic wave diagnostic apparatus.);
“a display monitor configured to display an acquired acoustic wave image” (Claim 1) and “displaying an acquired acoustic wave image” (Claim 20) (“The portable host system 104 may include a controller 20 operably coupled to the memory 204, the touchscreen display 120, and the transceiver” [0037] and “FIG. 4 illustrates a GUI 400 displayed on the touchscreen display 120 of the host system 104 when the ultrasound imaging application is selected based on the programmed instructions corresponding to the ultrasound imaging application” [0046]. Therefore, the touchscreen display 120 constitutes a display monitor that carries out programmed instructions (i.e. a method) involving displaying an acquired acoustic wave image.);
“an operation device configured to perform an input operation by a user” (Claim 1) and “accepting designation of a measurement item relating to a measurement target from a user” (Claim 20) 
“a processor configured to accept designation of a measurement item relating to a measurement target through the operation unit, set a detection and measurement algorithm on the basis of the accepted measurement item, accept designation of a position of the measurement target on the acoustic wave image displayed on the display monitor through the operation device, detect the measurement target and set a caliper on the detected measurement target to perform measurement on the basis of the accepted position of the measurement target and the set detection and measurement algorithm, and display a measurement result on the display monitor, once a modification of a position of the caliper is requested by the user through the operation device, detect a contour of the measurement target on the acoustic wave image, […], and accept the modification of the position of the caliper which is performed by the user through the operation device” (Claim 1); “setting a detection and measurement algorithm on the basis of the accepted measurement item”; “accepting designation of a position of the measurement target on the displayed acoustic wave image from the user”; “detecting the measurement target and setting a caliper on the detected measurement target to perform measurement on the basis of the accepted position of the measurement target and the set detection and measurement algorithm”; “displaying a measurement result”; “once a modification of a position of the caliper is requested by the user through an operation device, detecting a contour of the measurement target on the acoustic wave image”; […]; and “accepting the modification of the position of the caliper by the user through the operation device” (Claim 20). 
(“As further described in connection with a method 700 of FIG. 7, when the organ volume tool icon 604 is selected the controller 202 executes programmed instructions stored in the memory 204 corresponding to a workflow (e.g., operations of the method 700) of the organ volume application” [0063]. To perform an organ volume application, an organ (i.e. a measurement item relating to a measurement target) had to have been selected. In this case, the volume tool icon 604 is selected by the user through the operation unit (i.e. the GUI on the touchscreen display 120). Since the controller 202 executes programmed instructions when the organ volume tool icon 604 is selected, under broadest reasonable interpretation, the controller 202 constitutes a processor that accepts designation of a measurement item relating to a measurement target through the operation unit.
In regard to the processor being configured to set a detection and measurement algorithm on the basis of the accepted measurement item, accept designation of a position of the measurement target on the acoustic wave image displayed on the display monitor through the operation device, detect the measurement target and set a caliper on the detected measurement target to perform measurement on the basis of the accepted position of the measurement target, Sarojam discloses “For example, the controller 202 may apply an automation algorithm on a sagittal 2D ultrasound image that includes the OOI (i.e. an organ of interest) (e.g., a bladder). The sagittal 2D ultrasound image may be 
In regard to the processor being configured to display a measurement result, detect a contour of the measurement target on the acoustic wave image, and limit a movable range of the caliper on the contour that is detected, in the modification of the position of the caliper performed by the user st and 2nd dimensional lengths). Additionally, Sarojam discloses “The contour model may be used by the controller 202 to determine the borders of the OOI (e.g., a bladder), and draws a contour or boundary (e.g., the first boundary 1120 of the FIG. 11) around the OOI shown on the touchscreen display 120” [0064]. Therefore, the processor detects a contour of the measurement target on the acoustic wave image. Furthermore, Sarojam discloses “Optionally, at 714, the first dimensional length 1116 and/or the second dimensional length 1118 may be adjusted by the controller 202. For example, a user via the touchscreen display 120 may select and reposition one of the calipers 1104 or 1106. […] The controller 202 updates and/or adjusts the first dimensional length 1116 based on the repositioned opposing caliper 1104 or 1106” [0106]. The first dimensional length is determined based on the distance between the calipers 1104 and 1106 which are located on the boundary 1120 (i.e. the contour). Since the user can reposition one of the calipers via the touchscreen display 120 and the controller 202 can update and/or adjust the first dimensional length (i.e. on the contour) based on the repositioned caliper, under broadest reasonable interpretation, the processor had to have limited a movable range of the caliper on the contour detected by the contour detection unit (i.e. the contour model), and according to a modification request of a position of the caliper through the operation unit, accepted a modification of the position of the caliper which is performed through the operation unit.);
“measure the measurement target on the basis of the accepted modification of the position of the caliper, and cause the display monitor to display a measurement result” (Claim 1) and “measuring the measurement target on the basis of the accepted modification of the position of the caliper, and displaying a measurement result” (Claim 20) (“For example, a user via the touchscreen display 120 may select and reposition one of the calipers 1104 or 1106. The controller 202 may reposition the selected caliper 1104 or 1106 displayed on the GUI 1100 in response to the change in position of the selected caliper 1104 or 1106 by the user. The controller 202 updates and/or adjusts the first dimensional length 1116 based on the repositioned opposing caliper 1104 or 1106. Additionally, or alternatively, the controller 202 may update the measurement window 1114 based on the adjusted first dimensional length 1116” [0106]. Therefore, since the controller can update and/or adjust the first dimensional length 1116 when the caliper 1104 or 1106 is repositioned and the measurement window 1114 may be updated based on the adjusted first dimensional length, the processor measures the measurement target on the basis of the accepted modification of the position of the caliper, and causes the display unit to display a measurement result.).
Sarojam does not explicitly teach “limit a moveable range of the caliper to the contour that is detected, in the modification of the position of the caliper performed by the user through the operation device” (Claim 1) or “limiting a moveable range of the caliper to the contour which is detected, in the modification of the position of the caliper performed by the user through the operation device” (Claim 20).
Otake teaches “limit a moveable range of the caliper to the contour that is detected, in the modification of the position of the caliper performed by the user through the operation device” (Claim 1) and “limiting a moveable range of the caliper to the contour which is detected, in the modification of the position of the caliper performed by the user through the operation device” (Claim 20) (“In FIG. 1, only one set of caliper 120 and touch button 130 is shown, but two or more sets of caliper 120 and touch button 130 may be displayed” [Page 2, Para. 7, Lines 1-2] and “FIG. 2 is a diagram for explaining the trace operation for the boundary of the tissue. A boundary 112 indicated by a broken line in FIG. 2 is an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus and method of Sarojam to include limiting a moveable range of the caliper to the contour that is detected in the modification of the position of the caliper performed by the user through the operation device as disclosed in Otake to allow the user to trace the contour of the measurement target. When the caliper is limited to moving along the contour of the measurement target, the measurement target (i.e. organ of interest) can be measured more easily. Combining the prior art elements according to known techniques would yield the predictable result of obtaining measurements from the target tissue only.
Regarding claims 2 and 3, due to their dependence on claim 1, these claims inherit the references disclosed therein. Sarojam discloses “[…] such that a measurement line connected to the caliper is moved while facing a predetermined direction” (Claim 2) (“For example, a user via the touchscreen display 120 may select and reposition one of the calipers 1104 or 1106. […] The controller 202 updates and/or adjusts the first dimensional length 1116 based on the repositioned opposing caliper 1104 or 1106” [0106]. As shown in FIG. 11 the first dimensional length 1116 is a measurement line that connects the calipers 1104 and 1106. Thus, this first dimensional length 1116 would have to be 
“wherein the processor is configured to calculate an approximate straight line of an edge of the measurement target around the caliper and […] such that a measurement line connected to the caliper is moved while facing a direction perpendicular to the approximate straight line” (Claim 3) (“Returning to FIG. 7, at 710 the controller determines a first and second dimensional length 1116-1118 of the OOI from a first boundary 1120” [0096]. As shown in FIG. 11, these first and second dimensional lengths are approximately straight lines that connect to an edge of the measurement target around the caliper and are perpendicular to each other. Furthermore, regarding the moveable range, Sarojam discloses “The controller 202 updates and/or adjusts the first dimensional length 1116 based on the repositioned opposing caliper 1104 or 1106” [0106]. To adjust the first dimensional length based on the repositioning of the caliper 1104 or 1106, the caliper had to have been limited to a moveable range of the caliper such that a measurement line connected to the caliper is moved while facing a direction perpendicular to the approximate straight line. Therefore, under broadest reasonable interpretation, the processor is capable of calculates an approximate straight line of an edge of the measurement target around the caliper and limits the moveable range of the caliper such that a measurement line connected to the caliper is moved while facing a direction perpendicular to the approximate straight line.).
Sarojam does not explicitly teach “wherein the processor is further configured to limit the moveable range of the caliper” (Claim 2) or “limit the moveable range of the caliper” (Claim 3).
Otake teaches “wherein the processor is further configured to limit the moveable range of the caliper” (Claim 2) and “limit the moveable range of the caliper” (Claim 3) (“In FIG. 1, only one set of caliper 120 and touch button 130 is shown, but two or more sets of caliper 120 and touch button 130 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus and method of Sarojam to include limiting a moveable range of the caliper to the contour that is detected in the modification of the position of the caliper performed by the user through the operation device as disclosed in Otake to allow the user to trace the contour of the measurement target. When the caliper is limited to moving along the contour of the measurement target, the measurement target (i.e. organ of interest) can be measured more easily. Combining the prior art elements according to known techniques would yield the predictable result of obtaining measurements from the target tissue only.
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sarojam teaches “the caliper is composed of two calipers, and the processor is further configured to calculate two approximate straight lines of edges of the measurement target which are respectively around two calipers positioned on both ends of a measurement line, […] such that the measurement line is moved while facing a direction perpendicular to an average angle of the two approximate straight lines” (“Returning to FIG. 7, at 710 the controller determines a first and second dimensional length 1116-1118 of the OOI from a first boundary 1120” [0096]. As shown in FIG. 11, these first and second dimensional lengths are approximately straight lines that connect to an edge of the measurement target (i.e. the bladder) and the first dimensional length is relative to the calipers 1104 and 1106 and the second dimensional length is relative to the calipers 1108 and 1110. The calipers 1104 and 1106 as well as the calipers 1108 and 1110 constitute two calipers, each of which are composed of two calipers. 
Furthermore, adjusting the two calipers such that a straight measurement line connecting between the two calipers is moved while facing a direction perpendicular to an average angle of the two approximate straight lines, Sarojam discloses “The controller 202 updates and/or adjusts the first dimensional length 1116 based on the repositioned opposing caliper 1104 or 1106” [0106] and “The controller 202 updates and/or adjusts the second dimensional length 1118 based on the repositioned opposing calipers 1108 and 1110” [0107]. For the controller 202 to be able to adjust the first or second dimensional lengths 1116 or 1118, under broadest reasonable interpretation, the processor had to have moved the two calipers such that the measurement line (i.e. either 1116 or 1118) is moved while facing a direction perpendicular to an average angle of the two approximate straight lines.).
Sarojam does not explicitly teach “limit the moveable ranges of the two calipers” (Claim 4).
Otake teaches “limit the moveable ranges of the two calipers” (“In FIG. 1, only one set of caliper 120 and touch button 130 is shown, but two or more sets of caliper 120 and touch button 130 may be displayed” [Page 2, Para. 7, Lines 1-2] and “FIG. 2 is a diagram for explaining the trace operation for the boundary of the tissue. A boundary 112 indicated by a broken line in FIG. 2 is an outline of the target tissue to be noticed in the ultrasonic image (reference numeral 110 in FIG. 1). The operator moves the caliper 120 along the contour while confirming the contour of the target tissue while viewing the ultrasonic image displayed on the touch panel. […] In that operation, the touch button 130 is used to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus and method of Sarojam to include limiting a moveable range of the caliper to the contour that is detected in the modification of the position of the caliper performed by the user through the operation device as disclosed in Otake to allow the user to trace the contour of the measurement target. When the caliper is limited to moving along the contour of the measurement target, the measurement target (i.e. organ of interest) can be measured more easily. Combining the prior art elements according to known techniques would yield the predictable result of obtaining measurements from the target tissue only.
Regarding claim 18, due to its dependence on claim 1, this claim inherits the references disclosed therein. Sarojam discloses “wherein the processor is further configured to learn the modification of the position of the caliper by the user, […] on the basis of a learning result” (“When the transverse image is selected, the controller 202 may automatically apply the automation algorithm on the transverse image. The controller 202 executes the trained classification model and the contour model of the automation algorithm to determine the boundary of the OOI (e.g., a bladder) and draws a contour or border around the OOI shown in the touchscreen display 120 […] The controller 202 my automatically place a pair of calipers at end point of the dimensional length and calculate a distance 
Sarojam does not explicitly teach “further limit the movable range of the caliper to a portion on the contour”.
Otake teaches “further limit the movable range of the caliper to a portion on the contour” (“In FIG. 1, only one set of caliper 120 and touch button 130 is shown, but two or more sets of caliper 120 and touch button 130 may be displayed” [Page 2, Para. 7, Lines 1-2] and “FIG. 2 is a diagram for explaining the trace operation for the boundary of the tissue. A boundary 112 indicated by a broken line in FIG. 2 is an outline of the target tissue to be noticed in the ultrasonic image (reference numeral 110 in FIG. 1). The operator moves the caliper 120 along the contour while confirming the contour of the target tissue while viewing the ultrasonic image displayed on the touch panel. […] In that operation, the touch button 130 is used to move the caliper 120 along the boundary 112, and the trace line 122 is formed according to the movement path of the caliper 120” [Page 3, Para. 1-2, Lines 1-12]. For the operator to move the caliper 120 along the boundary 112 (i.e. the contour of the target tissue) to trace the boundary of the target tissue (i.e. measurement target), the processor had to perform the step of limiting a moveable range of the caliper to the contour that is detected in the modification of the position of the caliper performed by the user through the operation device (i.e. the touch panel).).

Regarding claim 19, due to its dependence on claim 1, this claim inherits the references disclosed therein. Sarojam discloses “wherein the acoustic wave image is an ultrasound image or a photoacoustic image” (“In another embodiment, a mobile ultrasound imaging system is provided […] The operations may include acquiring a first ultrasound image of an organ of interest (OOI) and a first plane and a second ultrasound image of the OOI at a second plane” [0005]. Therefore, the mobile ultrasound image system (i.e. the acoustic wave diagnosis apparatus) acquires an ultrasound image.). 
Claims 5-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sarojam et al. US 20170124700 A1 “Sarojam” and Otake JP 2012019824 A “Otake” as applied to claims 1-4 and 18-20 above, and further in view of Satoh et al. US 20180242952 A1 “Satoh”.
Regarding claims 5, 6, 7, and 8, due to their dependence on claims 1, 2, 3, and 4, respectively, these claims inherit the references disclosed therein. Sarojam discloses “wherein the processor is further configured to […] change a display method of a measurement line connected to the caliper […]” (“For example, a user via the touchscreen display 120 may select and reposition one of the calipers 1104 or 1106. […] The controller 202 updates and/or adjusts the first dimensional length 1116 based on the repositioned opposing caliper 1104 or 1106” [0106]. As shown in FIG. 11, the first dimensional length 1116 is a measurement line that connects the calipers 1104 and 1106. Thus, this first dimensional length 
The combination of Sarojam and Otake does not teach “[…] calculate a recommendation degree for the modification of the position of the caliper in each point on the contour, and […] according to the calculated recommendation degree”.
Satoh discloses “calculate a recommendation degree for the modification of the position of the caliper in each point on the contour, and […] according to the calculated recommendation degree” (Claims 5-7) and “calculate a recommendation degree for the modification of the position of the two calipers in each point on the approximate straight lines” (Claim 8) (“The control circuit performs a definition function to define the distance between a caliper used to measure the measurement target and a guide used to arrange the caliper at the position of the measurement target” [0013] and “In addition, the control circuit 39 defines the positional relationship such that the caliper C1 is arranged at a position separated from the guide G1 by a predetermined distance (in this example, a distance a)” [0036] and “Therefore, by arranging the guide G at a position serving as the index, the caliper C can be arranged at a predetermined distance from the guide G of at a position spaced apart by a predetermined distance on the time axis” [0056]. This “distance a” is shown in FIG. 2. Therefore, control circuit can define the distance between the caliper and a guide used to arrange the caliper on a position of the measurement target and the guide (i.e. G or G1) can be used arrange the caliper at a predetermined distance, under broadest reasonable interpretation, the processor (i.e. the control circuit) calculates a recommendation degree (i.e. predetermined distance) for the modification of the position of the caliper in each point on the contour (i.e. the measurement target) and for the modification of the position of the two calipers (i.e. shown in Sarojam) in each point on the approximate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sarojam and Otake to include the recommendation degree disclosed in Satoh, to guide the user to arrange the caliper at a position of the measurement target [Satoh: claim 1]. To obtain a measurement of a target organ it is important to move a caliper along the contour of an organ within the image. By calculating a distance (i.e. recommendation degree) between the guide and the caliper as disclosed in Satoh, the user can more easily adjust the caliper such that it corresponds to a position on the contour of the measurement target identified by the processor of Sarojam. Combining the prior art elements according to known techniques would result in the predictable result of guiding the user to position a caliper along the contour of an organ to perform a measurement.
Regarding claims 9, 10, and 11, due to their dependence on claims 5, 6 and 7, respectively, these claims inherit the references disclosed therein. Sarojam and Otake do not teach “wherein the processor is further configured to calculate the recommendation degree according to edge likelihood of the measurement target”.
Satoh discloses “wherein the processor is further configured to calculate the recommendation degree according to edge likelihood of the measurement target” (“After the guide G2 is arranged, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sarojam and Otake to include the recommendation degree being based on edge likelihood as disclosed in Satoh, to guide the user to arrange the caliper at a position of the measurement target [Satoh: claim 1]. To obtain a measurement of a target organ it is important to move a caliper along the contour of an organ within the image. Satoh discloses that the processing circuitry performs a function to define a distance between a caliper used to measure the measurement target and a guide used to arrange the caliper at a position of the measurement target. Therefore, it would have been obvious to utilize the calculation performed by Satoh to arrange the caliper at a position of the measurement target. By calculating a distance (i.e. recommendation degree) between the guide and the caliper as disclosed in Satoh, the user can more easily adjust the caliper such that it corresponds to a position on the contour of the measurement target identified by the processor of Sarojam. Combining the prior art elements according to known techniques would result in the predictable result of guiding the user to position a caliper along the contour of an organ to perform a measurement.
Regarding claim 12 and 13, due to their dependence on claims 5 and 6, respectively, these claims inherit the references disclosed therein. Sarojam teaches “the length of the measurement line” (“For example, a user via the touchscreen display 120 may select and reposition one of the calipers 1104 or 1106. […] The controller 202 updates and/or adjusts the first dimensional length 1116 based on the repositioned opposing caliper 1104 or 1106” [0106]. As shown in FIG. 11, the first dimensional length 1116 is a measurement line that connects the calipers 1104 and 1106.).
The combination of Sarojam and Otake does not teach “wherein the processor is further configured to calculate the recommendation degree according to a difference between a length of the measurement line connected to the caliper and a maximum diameter of the contour”.
Satoh discloses “wherein the processor is further configured to calculate the recommendation degree according to a difference between a length of the measurement line connected to the caliper and a maximum diameter of the contour” (“In addition, a scale for setting a distance from the position of a certain object or a graduated guide line may be displayed together with the caliper” [0005]. This graduated guide line constitutes a measurement line that is displayed in addition to the caliper. Furthermore, Satoh discloses “When a measurement target is measured, the caliper is used to specify the measurement range. For example, by arranging the caliper to pinch a blood vessel illustrated in an ultrasound image, the diameter of the blood vessel is measured” [0031] and “In this case, the control circuit 39 defines the display shapes of the caliper C1 and the guide G1 so as to be suitable for measuring the outer diameter of the blood vessel V1 by its definition function” [0036]. To be able to measure the outer diameter (i.e. the maximum diameter) of the blood vessel, the control circuit had to have defined the positional relationship between the caliper and the guide (i.e. the recommendation degree). Additionally, for the caliper to specify a measurement range, the processor had to have calculated the difference between a length of the measurement line connected to the caliper (i.e. the graduated guide line) and a maximum diameter (i.e. outer diameter) of the contour.).

Regarding claim 14 and 15, due to its dependence on claims 5 and 6 respectively, these claims inherit the references disclosed therein. Sarojam teaches “the measurement line connected to the caliper” (“For example, a user via the touchscreen display 120 may select and reposition one of the calipers 1104 or 1106. […] The controller 202 updates and/or adjusts the first dimensional length 1116 based on the repositioned opposing caliper 1104 or 1106” [0106]. As shown in FIG. 11, the first dimensional length 1116 is a measurement line that connects the calipers 1104 and 1106.).
wherein the processor is further configured to calculate the recommendation degree according to an angle difference between the measurement line connected to the caliper and a principal axis of inertia of the measurement target”. 
Satoh discloses “wherein the processor is further configured to calculate the recommendation degree according to an angle difference between the measurement line connected to the caliper and a principal axis of inertia of the measurement target” (“After the guide G2 is arranged, the caliper C2 is arranged at a position separated from the guide G2 by a predetermined distance b. In this case, the thickness of the blood vessel wall of the carotid artery V2 is measured […] On the other hand, when the caliper C2 is not arranged at an appropriate position, it is necessary to adjust the distance between the caliper C21 and the caliper C22 and the angle thereof in order to pinch the blood vessel wall” [0061]. As stated previously, the distance between the guide and the caliper constitutes a recommendation degree that can be used to modify the position of the caliper in each point on the contour. Furthermore, Satoh discloses “The control circuit 39 moves the guide G based on the operation of the operator to place the guide G displayed on the ultrasound image at a position serving as the index. The index indicates a position where the guide is to be placed in order to arrange the caliper C at the position of the measurement target […] the index may be displayed on the ultrasound image in advance” [0059]. A measurement target inherently includes a principal axis of inertia. Therefore, the control circuit can move the guide G based on the position of the measurement target (i.e. having a principal axis of inertia). Furthermore, since the caliper C2 can be adjusted when the arrangement is not at an appropriate position so that the distance between the caliper C21 and C22 and the angle can be manipulated to pinch the blood vessel wall, under broadest reasonable interpretation, the processor can calculate the recommendation degree according to an angle difference between the measurement line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sarojam and Otake so as to include the recommendation degree being based on an angle difference between the measurement line connected to the caliper and a principal axis of inertia of the measurement target as disclosed in Satoh, in order to guide the user to arrange the caliper at a position of the measurement target [Satoh: claim 1]. To obtain a measurement of a target organ it is important to move a caliper along the contour of an organ within the image. Satoh discloses that the processing circuitry performs a function to define a distance between a caliper used to measure the measurement target and a guide used to arrange the caliper at a position of the measurement target. Therefore, it would have been obvious to utilize the calculation performed by Satoh to arrange the caliper at a position of the measurement target. Furthermore, calculating the angle difference between the measurement line connected to the caliper and a principal axis of inertia is one of a finite number of calculations that can be utilized to measure where a caliper is located on the measurement target, therefore it would be obvious to try. By calculating a distance (i.e. recommendation degree) between the guide and the caliper as disclosed in Satoh, the user can more easily adjust the caliper such that it corresponds to a position on the contour of the measurement target identified by the processor of Sarojam. Combining the prior art elements according to known techniques would result in the predictable result of guiding the user to position a caliper along the contour of an organ to perform a measurement.
Regarding claim 17, due to its dependence on claim 5, this claim inherits the references disclosed therein. The combination of Sarojam and Otake does not teach “wherein the processor is further configured to cancel limiting the movable range of the caliper on the contour, at a position wherein the calculated recommendation degree is lower than a predetermined reference value”.
wherein the processor is further configured to cancel limiting the movable range of the caliper on the contour, at a position wherein the calculated recommendation degree is lower than a predetermined reference value” (“In addition, the control circuit 39 defines the positional relationship such that the caliper C1 is arranged at a position separated from the guide G1 by a predetermined distance (in this example, distance a)” [0036], “On the other hand when the caliper C2 is not arranged at an appropriate position, it is necessary to adjust the distance between the caliper C21 and the caliper C22 and the angle thereof in order to pinch the blood vessel wall” [0061] and “The control circuit 39 further has the function of measuring the measurement target at which the caliper C is arranged” [0064]. For the control circuit 39 to be able to adjust the distance between the calipers C21 and C22, under broadest reasonable interpretation, the processor had to have canceled limiting the movable range of the caliper on the contour. Additionally, for the control circuit to be able to define the positional relationship such that the caliper and the guide are positioned at predetermined distance (i.e. according to a recommendation degree) in the measurement target of the subject and to measure the measurement target, under broadest reasonable interpretation, the processor had to have allowed the caliper to move such that it can be located at a position wherein the calculated recommendation degree is lower than a predetermined reference value (i.e. predetermined distance).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic wave diagnostic apparatus of Sarojam so as to include the processor cancels limiting the movable range of the caliper on the contour, at a position wherein the calculated recommendation degree is lower than a predetermined reference value, as disclosed in Satoh, in order to guide the user to arrange the caliper at a position of the measurement target [Satoh: claim 1]. To obtain a measurement of a target organ it is important to move a caliper along the contour of an organ within the image. Satoh discloses that the processing circuitry performs a function to define a distance between a caliper used to measure the measurement target and a guide used to arrange the .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sarojam et al. US 20170124700 A1 “Sarojam”, Otake JP 2012019824 A “Otake”, and Satoh et al. US 20180242952 A1 “Satoh” as applied to claims 5-15 and 17 above, and further in view of Akaki US 20040207661 A1 “Akaki”.
Regarding claim 16, due to its dependence on claim 9, this claim inherits the references disclosed therein. The combination of Sarojam, Otake and Satoh does not teach “wherein the processor is further configured to change at least one of a color, thickness, or type of the measurement line according to the recommendation degree”.
Akaki discloses “wherein the processor is further configured to change at least one of a color, thickness, or type of the measurement line according to the recommendation degree” (“The differentiable manner in the display of parameters and data in the display of parameters and data in the ultrasound diagnosis apparatus according to the embodiments of the present invention are not limited to the already described manners such as a character style, a character font, a line type, and an underline. Other differentiable manners may also be applied to the display of parameters and data. For example, a display in a different color, a different size, a different shape, a blinking, and/or any combination of these may be advantageous” [0098]. Therefore, since the display of parameters and data from the ultrasound diagnosis apparatus can be made differentiable by changing the line type and/or a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sarojam, Otake and Satoh to including changing at least one of color, thickness and type as disclosed in Akaki to allow the measurement line to be more easily distinguished on the display screen. By causing the processor to change the color, thickness or type of the measurement line according to the differentiable manners described in Akaki, the measurement line can be more rendered more visible and thus allow the operator to view where the measurement line is located within the ultrasound image. Combining the prior art elements according to known techniques would yield the predictable result of highlighting the measurement line on the display of the ultrasound image.
Response to Arguments
Applicant’s argument, see Remarks page 7, filed 02/03/2022, with respect to the interpretation of claim 1 under 35 U.S.C. 112(f) has been fully considered and is persuasive. The interpretation of claim 1 under 35 U.S.C. 112(f) in the non-final office action of 12/02/2021 has been withdrawn. 
Applicant’s argument, see Remarks page 7, filed 02/03/2022, with respect to the rejection of claims 4 and 8 under 35 U.S.C. 112(b) has been fully considered and is persuasive. The examiner acknowledges that the two calipers are moved. The rejection of claims 4 and 8 under 35 U.S.C. 112(b) in the non-final office action of 12/02/2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 7-9, filed 02/03/2022, with respect to the rejection of claims 1-4 and 18-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. The examiner acknowledges that the primary reference of Sarojam does not explicitly teach that the processor is configured to “limit a moveable range of the caliper to the contour that is detected in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793